Citation Nr: 1609057	
Decision Date: 03/07/16    Archive Date: 03/15/16

DOCKET NO.  12-34 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an increased rating for service-connected bilateral hearing loss.

2.  Entitlement to an initial rating in excess of 20 percent for a service-connected back disability.


REPRESENTATION

Appellant represented by:	To be clarified


WITNESS AT HEARING ON APPEAL

Michael T. Sullivan, Esq.


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from April 1951 until April 1954.

This case comes before the Board of Veterans' Appeals (Board) on appeal from May 2011 and August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The case was previously remanded by the Board in October 2014, and has since been returned to the Board for further appellate review.

In his substantive appeals filed December 2012 and July 2014, the Veteran requested a live videoconference hearing before a Member of the Board.  In February 2016 the Veteran was afforded a live videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims folder.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional remand is necessary prior to adjudication of the Veteran's claims on appeal.

First, there remains confusion as to who is representing the Veteran for his claims currently on appeal.  In October 2014, the Veteran filed a new Appointment of Veterans Service Organization as Claimant's Representative (VA Form 21-22) appointing Disabled American Veterans (DAV) as his representative, which was accompanied by a letter stating that he no longer desired to be represented by private attorney Michael T. Sullivan.  Since that time, both Mr. Sullivan and DAV have been filing appeal related documents on the Veteran's behalf.  In October 2014, The Board remanded the appeal for clarification as to who the Veteran's current representative was for his claims on appeal.  In December 2014, the RO sent the Veteran a letter asking for clarification as to who his current representative was, and informing the Veteran that if no response was received within 30 days then DAV would be assumed to be the correct representative.  No additional correspondence from the Veteran was received.

At the February 2016 live videoconference hearing, Michael T. Sullivan, Esq., was present as the Veteran's purported representative.  A DAV representative was not present, and neither was the Veteran.  Mr. Sullivan stated that the Veteran was unable to attend the videoconference hearing as he was currently in Florida for health reasons.  On the record, Mr. Sullivan stated that he had in his possession a letter from the Veteran authorizing him to appear on the Veteran's behalf for the hearing.  A review of the record shows that letter has not been associated with the claims file.  Accordingly, it remains unclear as to who the Veteran desires to be his representative for his claims on appeal.  Additional attempts to clarify this situation must be undertaken prior to a final adjudication of the Veteran's current claims.

Second, the Veteran is seeking increased ratings for his service-connected bilateral hearing loss and back disability.  The Veteran was last afforded a VA back examination in April 2011, and a VA audiological evaluation in September 2012.  In light of the passage of time since the prior VA examination and evaluation, and as the Veteran is claiming that his disabilities have worsened in severity, the Board finds that upon remand it is necessary to afford the Veteran a new VA back examination and a new VA audiological evaluation to assess the current severity of the Veteran's service-connected back disability and bilateral hearing loss.  See 38 C.F.R. § 3.159; Caffrey v. Brown, 6 Vet. App. 377 (1994).

Third, attempts should be made to obtain all relevant, outstanding VA and private treatment records.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should undertake all appropriate action to clarify the Veteran's representation on appeal, to include addressing whether that representation is for one or both of the issues currently before the Board.  Such clarification can include contacting the representatives to provide current copies of any existing powers of attorney. 

2.  Request authorization to obtain any private treatment records that may support the Veteran's claims.  

Obtain all outstanding, pertinent VA medical records and associate them with the claims file.  If any requested outstanding records cannot be obtained, the Veteran should be notified.

3.  Then, schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected back disability.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner, and review of such must be noted in the report.  The report should also include discussion of the Veteran's documented medical history and assertions.  All indicated tests should be accomplished and all clinical findings necessary for rating purposes should be reported in detail.  

4.  Then, schedule the Veteran for an appropriate VA audiological evaluation to determine the current severity of his service-connected bilateral hearing loss disability.  The entire claims file, to include a complete copy of this REMAND, must be made available to the audiologist, and review of such must be noted in the report.  The report should also include discussion of the Veteran's documented medical history and assertions.  All indicated tests should be accomplished and all clinical findings necessary for rating purposes should be reported in detail.  

4.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, if in order, return the case to the Board.

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


